Order entered September 19, 2013




                                               In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-13-00709-CR

                                  WILLIAM AUTREY, Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee

                          On Appeal from the 204th Judicial District Court
                                       Dallas County, Texas
                               Trial Court Cause No. F10-16130-Q

                                             ORDER
        The Court GRANTS court reporter Marissa Garza’s September 17, 2013 motion for

extension of time to file the reporter’s record.

        We ORDER Ms. Garza to file the reporter’s record within THIRTY (30) DAYS from

the date of this order.


                                                        /s/   LANA MYERS
                                                              JUSTICE